The defendant company may practice optometry, unless forbidden that right by the provisions of Code 1931, chapter 30, article 8.
Section 4 of that article contains a list of persons, firms and corporations which are excepted from the provisions of thearticle. The exceptions are lettered (a), (b), (c) and (d). Each exception describes a different person, firm or corporation. Each exception is complete in itself and contains no reference even to any other exception. The majority opinion assumes that exception (c), standing alone, would except a corporation conducting business as defendant does. Exception (d) is just as much an exception (pure and simple) as exception (c). But the majority opinion states that exception (d)expressly prohibits the right of a corporation to practice optometry. I cannot find any prohibition at all in exception (d), much less an express one. To my mind, (d) is nothing more than what the section classifies it, i. e. another exception to the article. Note the part of its language which is pertinent here "(d) * * * corporations who manufacture or deal in eye glasses or spectacles in a store * * * and who neither practice nor attempt to practice optometry." That language does notpurport to prohibit anything. It simply describes a type of corporate business — different from that described in exception (c). The majority opinion cites other provisions of the article not directly applicable to corporations, as tending to negative the right of corporations to practice optometry. If the defendant is specifically excepted from the article by section 4(c), then, of course, those other indirect provisions have no application whatever to the defendant.
Since, in my opinion, the defendant is excepted from the provisions of article 8, it may lawfully practice optometry, and I respectfully dissent.
 *Page 1